DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.

Status of Claims
Claims 1 and 3-11 have been amended by Applicant. No claims have been currently added or canceled. Claims 1, and 3-12 are currently pending.

Response to Arguments
Claim Rejections under 35 U.S.C. 102
The rejection of claims 1, 3, and 12, under 35 U.S.C. 102(a)(2) has been withdrawn in view of Applicant’s amendments to independent claim 1. However, upon further consideration and in view of said amendments to claim 1, a new ground(s) of See Claim Rejections under 35 U.S.C. 103 section further below.



Claim Rejections under 35 U.S.C. 103
The rejection of claims 4-11 has been withdrawn in view of Applicant’s amendments to independent claim 1. However, upon further consideration and in view of said amendments to the claim, a new ground(s) of rejection has been made under 35 U.S.C. 103. See Claim Rejections under 35 U.S.C. 103 section further below.

Applicant’s arguments with respect to claim 1 (and dependent claims therefrom), filed 12/14/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The term “undetected moving object”, as recited in claim 1 (as amended) lacks antecedence basis in the original disclosure. Regarding this limitation, Examiner notes 

[0022] In the method, for example, the risk area may be an area including a part of an area of a hiding object existing in the learning image in a state in which the moving object is hidden behind before the moving object appears from the hiding object into the travelling path.

[0078] In the first embodiment, the example, the first and second modifications, described above, the risk area likely to have a risk for a vehicle being running is an area including a part of an area of a hiding object existing in a learning image and an unseen moving object existing behind the hiding object will appear later into a travelling path. However, the risk area is not limited to such an area. For example, the risk area may be an area between two or more moving objects including a person at least one of which has a possibility of moving toward the other one of the moving objects and crossing the travelling path of the vehicle.



Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation a plurality of risk areas including … a second risk area having a possibility of an undetected moving object … was not described in the specification in such a way as to reasonably convey to one of ordinary skilled in the relevant art that Applicant had possession of the hiding object existing in the learning image in a state in which the moving object is hidden behind before the moving object appears from the hiding object into the travelling path” and part of an area of a hiding object existing in a learning image and an unseen moving object existing behind the hiding object will appear later into a travelling path (Specification, Paragraphs [0022] and [0078]). Hence, claim 1 has been rejected under 35 U.S.C. 112(a) for lack of proper written description supporting this limitation. 

Notwithstanding the foregoing, for purposes of compact prosecution Examiner has interpreted the limitation … a second risk area having a possibility of an undetected moving object … as referring to a moving object that has not been directly detected from the acquired an input image taken by an in-vehicle camera installed on a vehicle (i.e., step recited in the preceding limitation, in claim 1). Examiner considers this interpretation is consistent with Applicant’s Specification, at Paragraphs [0022] and [0078].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0187963 A1) in view of Park (US 20170101056 A1). 

Regarding claim 1, Lee teaches a risk prediction method executed by a computer of a risk predictor using a convolutional neural network, the method comprising: making the convolutional neural network acquire an input image taken by an in-vehicle camera installed on a vehicle (Lee, Paragraph [0008] teaches “[A] processor configured to detect at least one object included in the acquired image”.; Lee, Paragraph [0088] further teaches “Next, the object verification unit 436 can classify and verify the separated object. Thus, the object verification unit 436 can use an identification method using a neural network”.);

making the convolutional neural network estimate a plurality of risk areas, including a first risk area having a detected moving object, …, and a degree of risk for each risk area of the plurality of risk areas as a feature of each risk area, each risk area being in the acquired input image, the first risk area having a possibility that a detected moving object in the first risk area may move into a travelling path of the vehicle, and that the detected moving object may collide with the vehicle, and … making the convolutional neural network output a likelihood map for each risk area of the plurality of risk areas indicating (i) the estimated risk area, and (ii) and the estimated degree of risk visually displayed within the estimated risk area as a risk predicted for the input image (Lee, Paragraph [0091] teaches “Next, the can calculate the degree of risk of the vehicle based on various objects around the vehicle such as another vehicle, lane, road surface, signpost or the like. Also, it is possible to calculate collision possibility with the front car, whether the vehicle slips, or the like”.; Lee, Paragraph [0115] further teaches detected objects around the vehicle that driver should carefully observe while driving including moving objects such as pedestrians and other vehicles. [Note: Lee, [0091] and [0115] reading on plurality of risk areas including a first area having a detected moving object…, as claimed.] ; Lee, Paragraph [0146] further teaches “[That] represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located”.; Lee, Paragraph [0146] further teaches “Specifically, referring to FIG. 15b, the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located”.; Lee, Paragraph [0092] teaches “In addition, based on the calculated degree of risk, collision possibility or slipping possibility, the application unit 450 can output, as driver assistance information, a message for notifying a user of such information. Alternatively, it is also possible to generate, a control signal for posture control or driving control, as vehicle control information”.;)

	 Examiner believes that Lee at least suggests a plurality of risk areas including … a second risk area having a possibility of an undetected moving object … (Lee, Paragraphs [0144] and [0218] teach collision risk object corresponding to moving objects in the vehicle’s right and left blinds spots. [Note: Objects in a vehicle’s blind spot, as a second risk area having a possibility of an undetected moving object, as claimed.]) Nevertheless, Examiner believes Park more clearly and explicitly teaches the following limitations as provided below.

	Park teaches:
a plurality of risk areas including … a second risk area having a possibility of an undetected moving object … (Park, Paragraph [0362] teaches setting a dangerous area for a moving object that is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object; Park [0006] teaches degree of risk of moving objects colliding with the vehicle differs according to inherent speed, movement, direction or type of the object.; Park, [0015]-[0020] teach system may provide a visual image including one or more sub-areas, wherein the controller is configured to determine whether one or the one or more sub-areas overlaps the predicted route of the vehicle.)

… the second risk area having a possibility that an undetected moving object may appear from the risk area into a travelling path of the vehicle, and that the undetected moving object may collide with the vehicle and … (Park, Paragraph [0362] teaches when a moving object is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object, the vehicle may set a dangerous area for the corresponding moving object. In this way, even if the moving object is invisible cannot be directly detected by the vehicle, the vehicle is capable of previously checking the risk of a collision with the corresponding moving object.”; Park, Paragraph [0168] teaches  the object verification unit may use an identification method using a neural network; Park, Paragraph [0172] further teaches calculating accident risk of the vehicle surrounding monitoring device based on various objects located around the vehicle, and, in addition, may also calculate the possibility of head-on collision with a preceding vehicle.)

[EXAMINER NOTE: Examiner has understood the term “undetected” in the limitation …a second risk area having a possibility of an undetected moving object… as a moving object that has not been directly detected from the acquired an input image taken by an in-vehicle camera installed on a vehicle (i.e., step recited in the preceding limitation, in claim 1). This interpretation is consistent with Applicant’s Specification, at Paragraphs [0022] and [0078].].

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the system and method for vehicle collision risk detection comprising warning displays, as taught by Lee, with the methods and system for vehicle collision risk comprising alerting drivers of dangerous areas corresponding to moving objects that are hidden by other objects and/or are not directly detected by the vehicle, as taught by Park, in order to increase the safety and convenience of a user who uses a vehicle by helping the driver preemptively respond to the risk of an accident posed by moving objects around a vehicle. (Park, Paragraphs [0004] and [0006]). 



Regarding claim 3, the combination of Lee in view of Park teaches all the limitations of claim 1, and the combination further teaches wherein in the outputting, the convolutional neural network is made to further estimate a type of the moving object related to each estimated risk area as the feature of each risk area and further output the type of the moving object visually displayed outside of each estimated risk area. (Lee, Paragraph [0091, teaches “Next, the application unit 450 can calculate the degree of risk of the vehicle based on various objects around the vehicle such as another vehicle, lane, road surface, signpost or the like. Also, it is possible to calculate collision possibility with the front car, whether the vehicle slips, or the like”.; Lee, Paragraph [0098] teaches “the display device 100  for the vehicle can acquire object information, such as the position, size, type, and moving direction of the object around the vehicle.”; Lee, Paragraph [0169] teaches “the degree of risk of the object may be determined based on the type of object.”; and Paragraph [0168] teaches determining “the degree of risk of the detected object” and changing a graphic image display method according to the degree of risk.; Lee, Paragraph [0170] teaches “For example,…the display device 100 can for the vehicle can display a graphic image I71 that highlights the pedestrian 96...”; Note, Park [0006] further teaches degree of risk of moving objects colliding with the vehicle differs according to inherent speed, movement, direction or type of the object.; Park, [0015]-[0020] further teach system may provide a visual image including one or more sub-areas, wherein the controller is configured to determine whether one or the one or more sub-areas overlaps the predicted route of the vehicle.).
  
Motivation to combine same as claim 1 (as stated above). 


Regarding claim 12, the combination of Lee in view of Park teaches all the limitations of claim 1, and the combination further teaches wherein at least one of the acquiring and the outputting is performed by a processor of the computer (Lee, Paragraph [0008] teaches “[A] processor configured to detect at least one object included in the acquired image”.).

Motivation to combine same as claim 1 (as stated above). 


Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park, in further view of Shin et al. (US 2017/0238909 A1). 
 
Regarding claim 4, the combination of Lee in view of Park teaches all the limitations of claim 1, however, the combination does not distinctly disclose further comprising: making the convolutional neural network, before the acquiring of the input image, learn a weight of the convolutional neural network by using a learning image including each risk area and an annotated image generated by adding an annotation indicating each risk area to the learning image such that the weight for estimating each risk area in the learning image and the feature of each risk area is learned.

Nevertheless, Shin teaches a system that determines a risk area in an image file using a neural network using a camera to take a photo and finding features in the risk area of the image. Shin further teaches making the convolutional neural network, before the acquiring of the input image, learn a weight of the convolutional neural network by using a learning image including each risk area and an annotated image generated by adding an annotation indicating each risk area to the learning image such that the weight for estimating each risk area in the learning image and the feature of each risk area is learned (Shin, Paragraph [0039] teaches “To train the CNN, image patches are collected from the lumen-intima interface and media-adventitia interface, as well as from other random locations”.; Shin, Paragraph [0028] further teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.; Shin, Figure 5 demonstrates the learning of weights.).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Shin into those of Lee in view of Park as they are all concerned with the acquiring of images using an onboard computing system connected to an image capturing system as can be seen in figure 2 element 220 of Shin and figure 1 element 760 of Lee with the goal of identifying risk areas. 


Regarding claim 5, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches making a first neural network, which is a convolutional neural network including a fully connected layer (Shin, Figure 5 shows that the neural network has a fully connected layer), learn a first weight of the first neural network by24P0625709 using a risk area image and a safe area image, which are each a partial area of the learning image, the risk area image being the area added with the annotation indicating each risk area, the safe area image being an area to which the annotation is not added, such that the first weight of the first neural network for determining whether the partial area is a safe area or risk area is learned (Shin, Figure 5, Element 515 shows that the scores are learned relative to the risk areas), 

assigning the learned first weight as an initial value of a weight of a second neural network having a configuration obtained by changing the fully connected layer of the first neural network to a convolutional layer, and making the second neural network learn a second weight of the second neural network for estimating each risk area in the learning image and the feature of each risk area by using the learning image including each risk area and the annotated image generated by adding the annotation indicating each risk area to the learning image, thereby learning the weight of the convolutional neural network having the same configuration as that of the second neural network (Shin, Paragraph [0039] teaches “[Train] a 3-way CNN for interface segmentation” which is the implementation of such a method as is well known in the art.).
Motivation to combine same as claim 4 (as stated above).



Regarding claim 6, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches acquiring a plurality of temporally successive images taken by an in-vehicle camera installed on a vehicle (Lee, Paragraph [0072] teaches “The display device 100 for the vehicle can include the camera 160 that captures images around the vehicle. In addition, the obtained image around the vehicle can enable the processor 170 to detect an object around the vehicle and the attribute of the object to generate image information”.; Lee, Paragraph [0090] teaches “It is possible to verify objects in acquired stereo images, calculate the motion or motion vector of the verified objects, and track the movement of a corresponding object” which by nature requires multiple images sequentially in time.); 

and determining the second risk area included in at least part of the plurality of acquired images and having a possibility that the undetected moving object may appear from the second risk area into a travelling path of the vehicle and the undetected moving object may collide with the vehicle in a case where the vehicle simply continues running (Park, [0134] teaches camera may acquire stereo images of the area in front of the vehicle surrounding monitoring device 100 and may further perform binocular disparity detection based on stereo images and then perform detection of at least one object shown in at least one stereo image.; Park, Paragraph [0195] teaches “Objects that may be detected by the sensing unit 160 may include, for example, other vehicles, motorcycles, bicycles, pedestrians, fallen objects, animals, buildings, traffic lights, road signs, and traffic lane markers.”; Park, Paragraph [0362] teaches “with at least one of the embodiments of the present invention, when a moving object is hidden by, for example, an obstacle…”; Park, Paragraph [0351] further teaches a building as an example of such an obstacle behind which a moving object is hidden.;).

and adding an annotation indicating the determined second risk area to the at least part of the plurality of images, wherein in the learning, the at least part of the plurality images having the added annotation and images corresponding to the at least part of the plurality of images are acquired as the learning image and the annotated image, and the weight of the convolutional neural network is learned using the acquired learning image and the annotated image (Shin, Paragraph [0039] teaches “To train the CNN, image patches are collected from the lumen-intima interface and media-adventitia interface, as well as from other random locations”.; Shin, Paragraph .

Motivation to combine same as claim 4 (as stated above).




Regarding claim 7, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the second risk area is an area including a part of an area of a hiding object existing in the learning image in a state in which the moving object is hidden behind before the moving object appears from the hiding object into the travelling path (Park, Paragraph [0195] teaches “Objects that may be detected by the sensing unit 160 may include, for example, other vehicles, motorcycles, bicycles, pedestrians, fallen objects, animals, buildings, traffic lights, road signs, and traffic lane markers.”; Park, Paragraph [0362] further teaches “with at least one of the embodiments of the present invention, when a moving object is hidden by, for example, an obstacle…”; [Note: Lee, Figure 15A shows the identification of a hidden moving object in a risk area.]).

Motivation to combine same as claim 4 (as stated above).


Regarding claim 8, the combination of Lee in view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the second risk area is an area between two or more moving objects including a person at least one of which has a possibility of moving toward the other one of the moving objects and crossing the travelling path of the vehicle (Park, [0197] classifying the respective objects present in the environment surrounding the vehicle surround monitoring device as any one of a moving object and a stationary object; Park, Paragraph [0202] further teaches prediction of the future speed and movement direction of a moving object; Park [0204] teaches setting the dangerous area for a moving object based on the predicted movement direction of the moving object; Park, [0221] teaches determining whether a predicted route of the vehicle surround monitoring device overlaps a portion of the dangerous area set for the moving object; Park, Paragraph [0362] teaches “when a moving object is hidden by, for example, an obstacle, and thus the vehicle cannot directly detect the moving object, … even if the moving object is invisible to the driver of the vehicle or cannot be directly detected by the vehicle, the vehicle is capable of previously checking the risk of a collision with the corresponding moving object.”).

Motivation to combine same as claim 4 (as stated above).


Regarding claim 9, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the annotation indicates each risk area and a category of the moving object related to each risk area (Shin, Paragraph [0028] teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an R wave); otherwise, it is labeled as negative” where such labeling is the annotation indicating the risk area.)

Motivation to combine same as claim 4 (as stated above).


Regarding claim 10, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein the annotation indicates each risk area and control information including information in terms of a brake strength or a steering wheel angle of the vehicle as of when the learning image is taken (Lee, Paragraph [0191] teaches “Thus, the sensing unit 760 may acquire sensing signals…steering wheel rotation angle”.; Park, [0087] also teaches steering wheel rotation angle information acquired by the sensing unit.).

Motivation to combine same as claim 4 (as stated above).


Regarding claim 11, the combination of Lee in view of Park, in further view of Shin teaches all the limitations of claim 4, and the combination further teaches wherein each annotation is segment information on each risk area (Shin, Paragraph [0028] teaches “Each binary patch is then labeled as positive if it corresponds to an EUF (or an 

Motivation to combine same as claim 4 (as stated above).


Prior Art 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ishihara et al. (US 20130194127 A1) disclosing a vehicle collision risk apparatus providing collision avoidance and warning methods even if the collision risk object is located at a position which is hidden behind an obstruction and cannot be viewed. 
(JP5035040B2), disclosing method and system for driving assistance comprising risk factor estimation, where the risk factor for an object is risk factor that occurs when the host vehicle and the object collide with each other, or the host vehicle and the object that is hidden in the shadow of the object collide. The risk factors that are incurred when doing this are included.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123